Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 1-20 are present for examination.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Regarding claims 1 and 19, these claims are not statutory because these claims lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 U.S.C. 101.  These claims are, at best, functional descriptive material (i.e., software) per se.
Claims not specifically mentioned above are rejected by virtue of their dependency on a rejected claim.
5.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites obtain a trained model; apply the trained model to obtain weighting for text terms; use the weightings to perform a searching or indexing process. 
	It should be noted that under the guidance of 2019 PEG, to decide whether a claim is “directed to” an abstract idea, the examiner evaluates whether the claim (1) recites an abstract idea grouping listed in the guidance and (2) fails to integrate the recited abstract idea into a practical application.  If the claim is “directed to” an abstract idea, as noted above, the examiner then determines whether the claim recites an inventive concept.  The 2019 PEG explains that, when making this determination, the examiner should consider whether the additional claim elements add “a specific limitation of combination of limitations that are not well-understood, routine, conventional activity in the field” or “simply append well-understood, routine, conventional activities previously known to the industry.”  
Claims 1 and 20:
Step
Analysis
2A – Prong 1: Judicial Exception Recited?
Yes.  The claim recites the limitations of obtain a trained model, wherein the trained model is trained to classify medical text documents with a medical classification code; apply the trained model to at least one medical text document to obtain weightings for text terms included in the at least one medical text document, wherein the weightings are associated with the medical classification code; and use the weightings to perform a searching or indexing process.
The obtain a trained model limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “an apparatus” in the claim preamble.  That is, other than reciting “an apparatus” in the claim, nothing in the claim preamble precludes the obtaining a trained model step from practically being performed in the human mind.   For example, the claim encompasses the user manually classify medical text documents with a medical classification code.  This limitation is a mental process.
The apply the trained model limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of limitation in the mind but for the recitation of “an apparatus” in the claim preamble.  That is, other than reciting “an apparatus” in the claim, nothing in the claim precludes applying the trained model to at least one medical text document to obtain weighting for text terms.
For example, the claim encompasses the user manually apply the trained model to obtain weightings for text terms.  This limitation is a mental process.
The searching or indexing process limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of limitation in the mind but for the recitation of “an apparatus” in the claim preamble.  That is, other than reciting “an apparatus” in the claim, nothing in the claim precludes using the weightings to perform a searching or indexing process.  For example, the claim encompasses the user manually use the weightings to perform a searching or indexing process.  This limitation is a mental process.
2A - Prong 2: Integrated into a Practical Application?
No.  The claim recites no specific additional elements except that the claim recites “an apparatus” in the claim preamble.  
This generic “apparatus” recitation in the claim preamble is no more than mere instructions to apply to exception using a generic computer component.  Accordingly, this recitation does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim is directed to the abstract idea.
2B: Claim provides an Inventive Concept?
No.  As discussed with respect to Step 2A Prong 2, the recitation of “an apparatus” in the claim preamble amounts to no more than mere instructions to apply the exception using a generic “computer”.  
The same analysis applies here in 2B, i.e., mere instruction to apply an exception using a generic “computer” cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  
Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.


Claim 19:
Step
Analysis
2A – Prong 1: Judicial Exception Recited?
Yes.  The claim recites the limitations of obtain a list of keywords associated with the medical classification code, wherein the trained model is trained to classify medical text document; receiving at least one further medical text document for search; receiving a query term for search; specifying that the medical classification code is associated with the query term; finding a text portion in the at least one further medical text document.
The obtain a list of keywords limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “an apparatus” in the claim preamble.  That is, other than reciting “an apparatus” in the claim, nothing in the claim preamble precludes the obtaining a list of keywords associated with the medical classification code from practically being performed in the human mind.   For example, the claim encompasses the user manually obtain a list of keywords.  This limitation is a mental process.
The receiving at least one further medical text document for search or receiving a query term for search limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of limitation in the mind but for the recitation of “an apparatus” in the claim preamble.  That is, other than reciting “an apparatus” in the claim, nothing in the claim precludes receiving at least one further medical text document or receiving a query term for search.  For example, the claim encompasses the user manually receive at least one further medical text document or receive a query term for search.  This limitation is a mental process.
The specifying the medical classification code is associated with the query term limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of limitation in the mind but for the recitation of “an apparatus” in the claim preamble.  That is, other than reciting “an apparatus” in the claim, nothing in the
claim precludes specifying the medical classification code is associated with the query term.  For example, the claim encompasses the user manually specifying the medical classification code is associated with the query term.  This limitation is a mental process.
The finding a text portion in the medical text document limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of limitation in the mind but for the recitation of “an apparatus” in the claim preamble.  That is, other than reciting “an apparatus” in the claim, nothing in the claim precludes finding a text portion in the medical text document.  For example, the claim encompasses the user manually finding a text portion in the medical text document.  This limitation is a mental process.
2A - Prong 2: Integrated into a Practical Application?
No.  The claim recites no specific additional elements except that the claim recites “an apparatus” in the claim preamble.  
This generic “apparatus” recitation in the claim preamble is no more than mere instructions to apply to exception using a generic computer component.  Accordingly, this recitation does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim is directed to the abstract idea.
2B: Claim provides an Inventive Concept?
No.  As discussed with respect to Step 2A Prong 2, the recitation of “an apparatus” in the claim preamble amounts to no more than mere instructions to apply the exception using a generic “computer”.  
The same analysis applies here in 2B, i.e., mere instruction to apply an exception using a generic “computer” cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  
Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.

	Dependent claims further recite the steps of adding more conditions to the ‘rule’ in order to complete the task under certain rules without amounting to a significantly more than the abstract idea as they do not provide steps that confine the claims toward a particular field of application or apply judicial exception to a particular field.  

Claim Objections
6.	Claim 15 is objected to because of the following informalities:  
It appears that the phrase of “indexing the or each medical text” in line 4 needs to be corrected.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over non-patent literature “Ontological attention ensembles for capturing semantic concepts in ICD code prediction from clinical text”, https://www.researchgate.net/publication/336995985, 11 pages, January 2019 (hereinafter Falis) in view of machine translated CN 109256216 (hereinafter Wang).

Regarding claims 1 and 20, Falis discloses an apparatus for medical text processing comprising processing circuitry configured to:
obtain a trained model, wherein the trained model is trained to classify medical text documents with a medical classification code (pg. 169, [3.1 Embedding]; “We pre-trained the word2vec model on the training set using continuous bag-of-words (CBOW) (Mikolov et al., 2013).  The vocabulary comprises tokens which occur in at least 3 documents (51,847 tokens).  The embedding model was fine-tuned (not frozen) during subsequent supervised training of the complete model.”);
apply the trained model to at least one medical text document to obtain weightings for text terms included in the at least one medical text document, wherein the weightings are associated with the medical classification code; and use the weightings to perform a quantitative frequency analysis or indexing process (pg. 171, [3.5 Training process]; pg. 173, [4.2 Analysis of the attention weights] and [4.3 Interpretability of the attention heads]; “In Figure 4 we show how the weights of code-level ul vectors (which give rise to the attention heads) change when the ontological attention ensemble mechanism is introduced.  As expected, we observe that in the case of a single attention head, the weights for different codes largely cluster together based on their position in the ontology graph” and “…We can widen this analysis to links between the predictions and the input, by examining which words in the input documents are attended by the three levels of attention heads for a given label.  A qualitative visual example is shown in Figure 5.  We performed quantitative frequency analysis of high-attention terms (keywords) in the training set. A term was considered a keyword if its attention weight in a document surpassed the threshold…”).
While Falis discloses the feature of performing quantitative frequency analysis of high-attention terms <keywords> in the training set as discussed above, Falis does not explicitly disclose the feature(s) of searching or indexing process.  However, such feature is well known in the art as disclosed by Wang (pgs. 6-7; “In one embodiment, when the query condition is inquiry code, directly searching the inquiry code matching the target code, performing further query step; when the query condition is the query term, then the query term can be matched to obtain matched words of a plurality of query terms, obtaining corresponding and matching words of each query term of the query sub-code,..” (pgs. 6-7) and it would have been obvious for one with ordinary skill in the art to utilize the teaching of Wang in the system of Falis in view of the desire to enhance the feature of obtaining clinical texts from the documents by utilizing the searching scheme resulting in improving the efficiency of improving the ICD code interpretation scheme. 
 
Regarding claim 2, Falis in view of Wang discloses the apparatus wherein the trained model comprises an attention mechanism and the weightings are attention weightings (pg. 168-169, [Our contributions are: 1. A structured ontological attention ensemble mechanism…2. An analysis of the multi-level attention weights with respect to the text input…]).

Regarding claim 3, Falis in view of Wang discloses the apparatus wherein the processing circuitry is configured to use the weightings to obtain a list of keywords associated with the medical classification code (pg. 173, [4.3 Interpretability of the attention heads]; “We aggregated these keywords across all predicted labels in the training set, counting how many times a term is considered a keyword for a label…”). 

Regarding claim 4, Falis in view of Wang discloses the apparatus wherein the searching process comprises:
receiving at least one further medical text document for search; receiving a query term for search; specifying that the medical classification code is associated with the query term; and finding a text portion in the at least one further medical text document, the text portion comprising a keyword of the list of keywords, wherein the keyword is not identical to the query term (Falis: pg. 169, [3.1 Embedding]; pg. 173, [4.3 Interpretability of the attention heads]; utilizing at least 3 documents and “Not all codes display such structured behavior.  For instance, the grandparent 401-405 Hypertensive disease attended to the term ‘hypertension’ most frequently…Interestingly, the children of 401 Essential hypertension attend to the word ‘hypertension’ again, while also focusing on terms that set them apart from each other – e.g., 401.0 Malignant essential hypertension focuses on terms implying malignancy, such as ‘urgency’, ‘emergency’, and ‘hermorrhage’”) and (Wang: pgs. 6-7; “step 210, obtaining the inquiry request sent by the terminal, inquiring request carrying the query condition. the inquiry request is used for inquiring request sent by the terminal of the target medical data….” and “In one embodiment, when the query condition is inquiry code, directly searching the inquiry code matching the target code, performing further query step; when the query condition is the query term, then the query term can be matched to obtain matched words of a plurality of query terms, obtaining corresponding and matching words of each query term of the query sub-code,..” (pgs. 6-7).

Regarding claim 5, Falis in view of Wang discloses the apparatus wherein the obtaining of the list of keywords and/or the finding of the text portion is based on a frequency with which the keyword is included in medical text documents classified with the medical classification code (Falis: pg. 171, [Dampened class weighting]). 

Regarding claim 6, Falis in view of Wang discloses the apparatus wherein the processing circuitry is further configured to receive a threshold value; and wherein the obtaining of the list of keywords and/or the finding of the text portion comprises applying the threshold value to the weightings or to importance scores derived from the weightings (Falis: pg. 173, [4.3 Interpretability of the attention heads]). 

Regarding claim 7, Falis in view of Wang discloses the apparatus wherein the processing circuitry is further configured to specify a plurality of medical classification codes to which the query belongs (Falis: pg. 168, [1 Introduction]). 

Regarding claim 8, Falis in view of Wang discloses the apparatus wherein the processing circuitry is further configured to receive a plurality of query terms and specify that the medical classification code is associated with the plurality of query terms, wherein the keyword is not identical to any of the query terms (Falis: pg. 173, [4.3 Interpretability of the attention heads]) and (Wang: pgs. 6-7).

Regarding claim 9, Falis in view of Wang discloses the apparatus wherein the obtaining of the list of keywords and/or the finding of the text portion comprises assigning respective importance scores to the text terms (Falis: pg. 172, Table 4) and (Wang: pg. 8, [Because the different word types with different importance for medical term to be processed…]). 

Regarding claim 10, Falis in view of Wang discloses the apparatus wherein the processing circuitry is further configured to rank the list of keywords in accordance with the importance scores and/or the processing circuitry is further configured to rank text portions found in the at least one further medical text document in accordance with the importance scores (Falis: pg. 169, [3.2 Convolutional module]) and (Wang: pgs. 7-8, [In one embodiment, it is also able to each semantic node term preset semantic weight of the semantic tree…], [In one embodiment, after calculating each medical sub-word and each traversal of the semantic node term matching degree], and [Because the different word types with different importance for medical term…]).

Regarding claim 11, Falis in view of Wang discloses the apparatus wherein the trained model is trained to classify medical text documents with a medical classification code, and wherein, for at least one of the text terms, the text term has a first importance score in relation to the medical classification code (Falis: pg. 169, [3.2 Convolutional module]) and (Wang: pgs. 7-8, [In one embodiment, it is also able to each semantic node term preset semantic weight of the semantic tree…], [In one embodiment, after calculating each medical sub-word and each traversal of the semantic node term matching degree], and [Because the different word types with different importance for medical term…]).  While the references disclose the feature of classifying medical text documents with a medical classification code, the references do not explicitly disclose the limitation of utilizing a second, different importance score in relation to the further medical classification code.  However, the specific scheme utilized to control the number of importance scores and medical text documents being used would have been an obvious design choice to one with ordinary skill in the art in view of meeting a designer’s programming requirements and achieving the particular desired performance.

Regarding claim 12, Falis in view of Wang discloses the apparatus wherein the searching process comprises allowing a user to search by concept and/or by text term (Falis: pg. 173, [4.3 Interpretability of the attention heads]). 

Regarding claim 13, Falis in view of Wang discloses the apparatus wherein the medical classification code forms part of a first clinical coding system, and the processing circuitry is further configured to suggest at least one connection between the first clinical coding system (Falis: pg. 169, [3.2 Convolutional module]) and (Wang: pgs. 7-8, [In one embodiment, it is also able to each semantic node term preset semantic weight of the semantic tree…], [In one embodiment, after calculating each medical sub-word and each traversal of the semantic node term matching degree], and [Because the different word types with different importance for medical term…]).  While the references disclose the feature of utilizing at least one connection between the first clinical coding system, the references do not explicitly disclose the limitation of utilizing a second, different clinical coding system. However, the specific scheme utilized to control the number of clinical coding system being used would have been an obvious design choice to one with ordinary skill in the art in view of meeting a designer’s programming requirements and achieving the particular desired performance.

Regarding claim 14, Falis in view of Wang discloses the apparatus wherein the processing circuitry is further configured to suggest at least one sub-concept for the medical classification code (Falis: pg. 169, [3 Methods], pg. 170, Fig. 1). 

Regarding claim 15, Falis in view of Wang discloses the apparatus wherein the indexing process comprises: using the weightings to determine a set of index terms for the or each medical text document; and indexing the or each medical text document with the determined set of index terms (Falis: pg. 169, [3.2 Convolutional module]; pg. 171, [3.6 Training process]) and (Wang: pg. 6, [In one embodiment, the server can construct each medical term to be processed…]). 

Regarding claim 16, Falis in view of Wang discloses the apparatus wherein the using of the weightings comprises ranking the text terms in accordance with the weightings and/or wherein the determining of the set of index terms comprises selecting the text terms having the highest weightings (Falis: pg. 169, [3.2 Convolutional module]; pg. 174, Table 5) and (Wang: pg. 6, [In one embodiment, the server can construct each medical term to be processed…]).

Regarding claim 17, Falis in view of Wang discloses the apparatus wherein the obtaining of the trained model comprises performing a training process to train a model using a set of training documents that are classified with ground truth medical classification codes (Falia: pgs. 169-170, [3.3 Prediction via label-dependent attention] and [3.4 Prediction via label-dependent ontological attention ensembles]). 

Regarding claim 18, Falis in view of Wang discloses the apparatus wherein the obtaining of the trained model further comprises updating the training of the model using a further set of training documents that are specific to at institution and/or at least one coding system and/or at least one date range (Falis: pg. 175, [5.2 Revisions to the coding standards]). 

Regarding claim 19, Falis discloses an apparatus for medical text processing comprising processing circuitry configured to:
obtain a list of keywords associated with the medical classification code (pg. 169, [3.1 Embedding]; “We pre-trained the word2vec model on the training set using continuous bag-of-words (CBOW) (Mikolov et al., 2013).  The vocabulary comprises tokens which occur in at least 3 documents (51,847 tokens).  The embedding model was fine-tuned (not frozen) during subsequent supervised training of the complete model.”), wherein the list of keywords has been obtained by applying a trained model to at least one medical text document to obtain weightings for text terms included in the at least one medical text document, wherein the trained model is trained to classify medical text documents with a medical classification code, and wherein the weightings are associated with the medical classification code; and perform quantitative frequency analysis process comprising (pg. 171, [3.5 Training process]; pg. 173, [4.2 Analysis of the attention weights] and [4.3 Interpretability of the attention heads]; “In Figure 4 we show how the weights of code-level ul vectors (which give rise to the attention heads) change when the ontological attention ensemble mechanism is introduced.  As expected, we observe that in the case of a single attention head, the weights for different codes largely cluster together based on their position in the ontology graph” and “…We can widen this analysis to links between the predictions and the input, by examining which words in the input documents are attended by the three levels of attention heads for a given label.  A qualitative visual example is shown in Figure 5.  We performed quantitative frequency analysis of high-attention terms (keywords) in the training set. A term was considered a keyword if its attention weight in a document surpassed the threshold…”):
utilizing at least one further medical text document for the quantitative frequency analysis process; specifying that the medical classification code is associated with the query term; and finding a text portion in the at least one further medical text document, the text portion comprising a keyword of the list of keywords, wherein the keyword is not identical to the query term (pg. 169, [3.1 Embedding]; pg. 173, [4.3 Interpretability of the attention heads]; utilizing at least 3 documents and “Not all codes display such structured behavior.  For instance, the grandparent 401-405 Hypertensive disease attended to the term ‘hypertension’ most frequently…Interestingly, the children of 401 Essential hypertension attend to the word ‘hypertension’ again, while also focusing on terms that set them apart from each other – e.g., 401.0 Malignant essential hypertension focuses on terms implying malignancy, such as ‘urgency’, ‘emergency’, and ‘hermorrhage’”).
While Falis discloses the feature of perfuming quantitative frequency analysis of high-attention terms <keywords> in the training set as shown above, Falis does not explicitly disclose the features of wherein perform a searching process; receiving a query term for search.  However, such features are well known in the art as disclosed by Wang (pgs. 6-7; “step 210, obtaining the inquiry request sent by the terminal, inquiring request carrying the query condition. the inquiry request is used for inquiring request sent by the terminal of the target medical data….” and “In one embodiment, when the query condition is inquiry code, directly searching the inquiry code matching the target code, performing further query step; when the query condition is the query term, then the query term can be matched to obtain matched words of a plurality of query terms, obtaining corresponding and matching words of each query term of the query sub-code,..” (pgs. 6-7) and it would have been obvious for one with ordinary skill in the art to utilize the teaching of Wang in the system of Falis in view of the desire to enhance the feature of obtaining clinical texts from the documents by utilizing the searching scheme resulting in improving the efficiency of improving the ICD code interpretation scheme. 

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA M PYO/Primary Examiner, Art Unit 2161